DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions	
Applicant's election with traverse of claims 1-2 and 4-13 (Group I and species (b)) in the reply filed on 10/15/2020 is acknowledged.  The traversal is on the ground(s) that Reitz (US 5902286) does not disclose longitudinal protrusions facing radially inward and extend from the first end of the catheter tube through at least a portion of the catheter tube. Applicant also argues that Reitz does not disclose a means for dilating the circumference of the catheter tube upon everting the catheter tube inside-out.  This is not found persuasive because even if Reitz does not disclose the limitations  listed above, the technical features (first open end, second open end, plurality of longitudinal protrusions, and means for dilating) are still not special technical features as they do not make contribution over the prior art in view of Gold (US 4871358) and Moschelle (US 1596754).
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2019 was considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "means for dilating" in claim 1. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses that the dilating means can be a layer of flexible material forming the tube (page 7, lines 19-22). Gold discloses a flexible tube (100) that everts and folds on itself to dilate the circumference).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gold (US 4871358); in view of Moschelle (US 1596754).
Regarding Claim 1, Gold discloses a catheter tube (tube (100); Fig.1) comprising - a first open end (far end (5)) and a second open end (free end (2)),  and - means for dilating a circumference of the catheter tube upon everting the catheter tube inside-out from the first end of the catheter tube (the tube (100) is made of flexible material that everts inside out and dilate the circumference of the tube (100) (the portion of the tube folded (11) on itself is annularly expanded by virtue of being flexible/expandable)) (At fold 11, inner portion 25 folds back onto itself and becomes outer portion 24 of tube 100; column 8, lines 61-63) (Tube 100 of catheter 7 is preferably flexible along its length for most medical applications; column 9, lines 4-5).
Gold does not appear to disclose a plurality of longitudinal protrusions extending from the first end of the catheter tube through at least a portion of the catheter tube, and forming an angle of 0 degrees to 45 degrees with respect to the longitudinal axis of the catheter tube and facing radially inwards.



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gold to incorporate the teachings of Moschelle to have plurality of longitudinal protrusions that extend along the longitudinal axis and face radially inward in order to completely prevent the tube from collapsing.
Regarding Claim 2, Gold as modified discloses the catheter tube according to claim 1, and further discloses wherein the means for dilating the circumference of the catheter tube comprise a layer of flexible material (Tube 100 of catheter 7 is preferably flexible along its length for most medical applications; column 9, lines 4-5), wherein the layer of flexible material forms a primary outer surface (outer portion (24)) of the catheter tube (both the inner (25) and outer (24) portions of tube (100) are made of flexible material).
Gold does not appear to disclose longitudinal protrusions disposed on the layer of flexible material.
Moschelle teaches it was known in the art to longitudinal ribs (17) disposed on the inner surface of the round tube (15) as seen in Fig.5.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gold to incorporate the teachings of 
Regarding Claim 6, Gold as modified discloses the catheter tube according to claim 1, and further discloses wherein the longitudinal protrusions (17) form an inclination angle of 5-10 degrees with respect to the longitudinal axis of the catheter tube, said longitudinal protrusions forming a spiral structure (In Fig. 5 the ribs are somewhatspiral, although they extend longitudinally, the value of the spiral arrangement being to more completely prevent the collapse of the tube I than if the ribs were straight; lines 77-82).
Regarding Claim 8, Gold as modified discloses the catheter tube according to claim 1, and further discloses wherein the catheter tube further comprises tips on the primary outer surface of the catheter tube (the outer surface (14) have raised bumps/prongs (51); Fig.9b).
Regarding Claim 9, Gold as modified discloses the catheter tube according to claim 1, and further discloses wherein the catheter tube (100) is tapered (tapered is interpreted to be narrower) towards the second end (2) of the catheter tube (free end (2) is narrower than  far end (5) as seen in Fig.1a).
Regarding Claim 10, Gold as modified discloses the catheter tube according to claim 1, and further discloses wherein the catheter tube comprises a pre-folded everted region (where the outer portion (24) and inner portion (25) are folded at fold (11)) at the first end (5) of the catheter tube (Fig.1d).
Regarding Claim 11, Gold as modified discloses the catheter tube according to claim 1, and further discloses wherein the catheter tube (100) further comprises at least one of the additional components, the additional components being - a guard, the guard being located on the everted region at the first end of the catheter tube, - a gripper, the gripper being positioned on the catheter tube and movable between the everted first end and the second end of the tube, and - a connector (end cap (1); Fig.1), the connector being disposed at the second end (2) of the catheter tube (100) (the end cap (1) is located in the free end (2) as seen in Fig.1a).
Regarding Claim 12, Gold as modified discloses the catheter tube according to claim 11, and further discloses wherein, when the catheter tube (100) comprises both the guard (handhold (9)) and the gripper (locking ring (6)) (the locking ring rotates between the ends of the tube), the guard and the gripper are connected or integrally formed and form a guiding channel (internal channel (20); Fig.2a) (the handhold (9) and the locking ring (6) are connected via finger members (21; Fig.3a) and small holes (18; Fig.2b)).
Regarding Claim 13, Gold as modified discloses the catheter tube according to claim 1, and further discloses wherein at least movable contact joints of the longitudinal protrusions (17) are made of a material being capable of modifying its structure (the contact joint of ribs (17) is the rubber material of the round tube (15)) (The surgical tube constituting this invention is preferably a round tube 15 made of rubber; lines 47-49), preferably upon increased tension or temperature (in general the rubber material can change in shape when exposed to tension and temperature).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gold (US 4871358); in view of Moschelle (US 1596754) and Kassab (US 2011/0251595).
Regarding Claim 4, Gold as modified discloses all of the limitations claim 1 above.
Gold does not appear to disclose the means for dilating the circumference of the catheter tube comprise one or more dilatable protrusions.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gold to incorporate the teachings of Kassab to have dilatable protrusions in order to enhance stiffening of the catheter to prevent it from collapsing.
Regarding Claim 5, Gold as modified discloses the catheter according to claim 4, and further discloses wherein the longitudinal protrusions (409 and 407) are distributed evenly on the circumference of the catheter tube (the rib (407) and the protrusion (409) are distributed evenly on the inner circumference of tube (101) as seen in Fig.2).
Gold does not appear to disclose the dilatable protrusions are distributed evenly on the circumference of the catheter tube and each dilatable protrusion being positioned between two adjacent longitudinal protrusions.
Kassab teaches it was known in the art to have equally distributed bladders (18) on the circumference of catheter (10; Fig.1). Kassab does not explicitly disclose longitudinal protrusions; the bladders (18; Fig.9a) can be positioned between the longitudinal protrusions of modified Gold.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gold to incorporate the teachings of Kassab to have evenly distributed dilatable protrusions located between adjacent protrusions in order to enhance stiffening of the catheter to prevent it from collapsing.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Gold (US 4871358); in view of Moschelle (US 1596754) and Collins (US 2002/0133127).
Regarding Claim 7, Gold as modified discloses all of the limitations claim 1 above.
Gold does not appear to disclose a lubrication coating on the primary outer surface of the catheter tube.
Collins teaches it was known in the art to have a lubricant on outer edge (14) which is the primary outer surface of the catheter (10) (With a lubricant on outer edge 14, then on inner edge 20, the lubricant would not enter the vein or intestine of the patient, but still facilitate advancement of tube 12; parag. [0029], last sentence).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gold to incorporate the teachings of Collins to have a lubricated outer surface catheter in order to facilitate advancement of the tube (parag. [0029], last line).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./Examiner, Art Unit 3783        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783